              Case 2:19-cr-00188-JLR Document 32 Filed 06/02/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                     CASE NO. CR19-0188JLR

11                              Plaintiff,               ORDER GRANTING MOTION
                  v.                                     TO PROCEED WITH GUILTY
12                                                       PLEA HEARING BY VIDEO OR
                                                         TELEPHONIC HEARING
           MARCO OCTAVIO RAMIREZ,
13
                                Defendant.
14

15                                  I.       INTRODUCTION

16         This matter comes before the court upon Defendant Marco Octavio Ramirez’s

17   motion to proceed with his guilty plea by video or telephonic hearing (Mot. (Dkt. # 28)).

18   The court has considered the motion, Plaintiff the United States of America’s (“the

19   Government”) opposition (Resp. (Dkt. # 29)), the record, and the applicable law. Being

20   fully advised, the court GRANTS Mr. Ramirez’s motion.

21   //

22   //


     ORDER - 1
              Case 2:19-cr-00188-JLR Document 32 Filed 06/02/20 Page 2 of 4



 1                                   II.    BACKGROUND

 2          Mr. Ramirez’s trial was set for May 4, 2020. (See 11/1/19 Order (Dkt. # 19) at 2.)

 3   However, due to the public health emergency caused by the coronavirus disease 2019

 4   (“COVID-19”) pandemic, on March 17, 2020, the United States District Court for the

 5   Western District of Washington issued General Order No. 02-20. See General Order

 6   (“GO”) No. 02-20 (Mar. 17, 2020). That order continued all criminal matters scheduled

 7   prior to June 1, 2020, pending further order of the court. (See id. at 2.) On that basis, the

 8   court granted the parties’ joint motion to continue the May 4, 2020, trial date. (See MTC

 9   (Dkt. # 23); 4/9/20 Order (Dkt. # 24).) The court further continued the trial date based on

10   General Order No. 07-20, which continued all criminal matters another 30 days, and set

11   Mr. Ramirez’s status hearing for July 2, 2020. See GO No. 07-20 (Apr. 13, 2020);

12   (4/24/20 Order (Dkt. # 26).) This district subsequently issued General Order No. 08-20

13   on May 13, 2020, which continued criminal in-person hearings and trial dates until at

14   least August 3, 2020. GO No. 08-20 (May 13, 2020).

15          In the meantime, on March 20, 2020, the parties reached an agreement to resolve

16   this case. The parties’ agreement requires Mr. Ramirez to plead guilty as charged to

17   Count 2 of the indictment and jointly recommends a 120-month sentence. (See Mot. at

18   2.) Mr. Ramirez now asks the court to set a plea hearing that the parties may attend

19   remotely by telephonic or video means so that he can enter the plea contemplated by the

20   parties’ agreement. (See id. at 3.)

21   //

22   //


     ORDER - 2
              Case 2:19-cr-00188-JLR Document 32 Filed 06/02/20 Page 3 of 4



 1                                    III.   ANALYSIS

 2          The Federal Rules of Criminal Procedure make no provision for a defendant to

 3   enter a guilty plea except while in open court. See generally Fed. R. Crim. P. Due to the

 4   COVID-19 pandemic and the public health emergency, Congress enacted the

 5   Coronavirus Aid, Relief, and Economic Safety Act (“CARES Act”), which provides that

 6   certain criminal proceedings may proceed by video teleconferencing during the

 7   COVID-19 national emergency, including a guilty plea in a felony case. See CARES Act

 8   § 15002. To do so, the Judicial Conference of the United States first must find that the

 9   COVID-19 emergency will materially affect the functioning of the federal courts

10   generally or a particular court. Id. § 15002(b)(2)(A). It has done so. See Administrative

11   Office of the United States Courts, Judiciary News, Judiciary Authorizes Video/Audio

12   Access During COVID-19 Pandemic (Mar. 31, 2020),

13   https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-videoaudio-access-

14   during-covid-19-pandemic.

15          On March 30, 2020, Chief Judge Ricardo S. Martinez fulfilled the second

16   requirement of the CARES Act for permitting guilty plea hearings via video

17   teleconferencing when he entered a finding “that felony pleas under Rule 11 of the

18   Federal Rules of Criminal Procedure and felony sentencings under Rule 32 of the Federal

19   Rules of Criminal Procedure cannot be conducted in person without seriously

20   jeopardizing public health and safety.” See GO No. 04-20 (Mar. 30, 2020) at 2; see also

21   CARES Act § 15002(b)(2)(A).

22   //


     ORDER - 3
              Case 2:19-cr-00188-JLR Document 32 Filed 06/02/20 Page 4 of 4



 1          Third, the CARES Act requires that the district court in the particular case must

 2   find “for specific reasons that the plea . . . in that case cannot be further delayed without

 3   serious harm to the interests of justice.” See CARES Act § 15002(b)(2)(A); see also GO

 4   No. 04-20. Accordingly, the court finds that because Mr. Ramirez and the Government

 5   have reached an agreement concerning his plea, the plea hearing in this case “cannot be

 6   further delayed without serious harm to the interests of justice.” See CARES Act

 7   § 15002(b)(2)(A). Absent intervention, Mr. Ramirez would not be able to participate in a

 8   guilty plea hearing until at least August 3, 2020, see GO 08-20 at 2, despite having had

 9   his May 4, 2020, trial date stricken due to the COVID-19 emergency (see 4/9/20 Order).

10   Accordingly, the court GRANTS Mr. Ramirez’s motion to proceed with his guilty plea

11   hearing via remote means. The Government requests that the hearing be conducted via a

12   video teleconference instead of merely via a teleconference. (See Resp. at 5.) The court

13   agrees and so ORDERS. The court further ORDERS that Mr. Ramirez’s guilty plea

14   hearing be conducted before a Magistrate Judge and that the Clerk set the video

15   teleconference hearing as soon as is practicable.

16                                    IV.    CONCLUSION

17          Based on the foregoing analysis, and within the specific parameters set forth

18   above, the court GRANTS Mr. Ramirez’s motion to proceed with a guilty plea hearing

19   via video teleconference before a Magistrate Judge (Dkt. # 28).

20          Dated this 2nd day of June, 2020.

21
                                                         Aa
                                                         JAMES L. ROBART
22                                                       United States District Judge


     ORDER - 4
